Citation Nr: 0421879	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  91-47 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for chronic 
sinusitis with anosmia and atrophic rhinitis (sinus 
disorder), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (the RO).  

Procedural history

The veteran had active service from February 1970 to 
September 1971. 

The veteran was granted service connection for a sinus 
disorder (denominated by the RO as chronic maxillary and 
frontal sinusitis with anosmia) in a July 1974 rating 
decision; a noncompensable disability rating was assigned.  
In a May 1975 rating decision, the disability rating was 
increased to 10 percent; and in a March 1976 rating decision, 
the disability rating was increased to 30 percent.  

In August 1989, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his sinus disorder.  In an October 1990 rating decision, the 
RO denied the claim.  The veteran disagreed with the October 
1990 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in July 1991.  

In August 1992 and again in April 1999, the Board remanded 
this issue for further evidentiary development.  After the 
requested development was accomplished, the RO issued 
supplemental statements of the case (SSOCs) which continued 
the previous denials.  

The Board observes that in addition to remanding the issue 
listed above, its April 1999 decision also included a remand 
as to the issue of entitlement to service connection for a 
psychiatric disorder, on appeal at that time.  However, in a 
June 2002 rating decision, the RO granted that claim.  The 
veteran has not appealed that decision, and accordingly it 
will be addressed no further by the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability].

For reasons which will be expressed immediately below, the 
Board finds that this case must once gain be remanded.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Medical evidence

In a July 2004 informal hearing, the veteran's representative 
indicated that the veteran's service-connected sinus disorder 
had worsened since he was last examined in 1999.  The 
veteran's representative specifically requested that the case 
be remanded so that the veteran could be afforded a current 
VA examination.  

VA's duty to assist the veteran includes obtaining medical 
records identified by the veteran, and includes obtaining a 
thorough and contemporaneous evaluation where necessary to 
reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  Such duty is triggered if a 
veteran contends that a service-connected disability has 
become worse.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse].  

Further, the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992), a four-year period had elapsed since the 
veteran's last medical examination of his service-connected 
disability and his claim for an increased rating.  The United 
States Court of Appeals for Veterans Claims (the Court) found 
that before the claim could be fairly adjudicated, a medical 
examination to determine the current level of disability was 
required.  See also Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991) ["Where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted"].

The VCAA

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Among other things, 
the VCAA redefines the obligations of VA with respect to its 
duty to notify and assist the veteran in the development of 
his claim.  The VCAA is applicable to all claims filed on or 
after the date of its enactment, or filed before the date of 
enactment and not yet final as of that date.  

After a review of the record, the Board has determined that 
the RO has not informed the veteran of the evidence necessary 
to substantiate his increased rating claim and has not 
informed him of which portion of that evidence is to be 
provided by the him and which part VA will attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Accordingly, for the reasons stated above, this case is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following actions:

1.  VBA should contact the veteran and 
determine whether he still wishes to 
pursue his appeal.  If so, VBA must 
assure that all notice and development 
required by the VCAA has been 
accomplished, including notifying the 
veteran of the evidence he needs to 
submit and that which will be obtained by 
VA.  The veteran should be asked 
specifically to identify any VA or 
private treatment records showing 
treatment for his sinusitis since the 
Board's 1999 remand.  VBA should attempt 
to obtain any records identified by the 
veteran and associate them with the 
claims folder.

2.  VBA should then schedule the veteran 
for an evaluation of his service 
connected sinusitis to determine the 
current severity and manifestations of 
the service-connected disability.  The 
examiner should review the veteran's 
claim file in conjunction with the 
examination.  The examiner is asked 
specifically to comment on the current 
presence of symptoms such as 
osteomyelitis, headaches, pain, 
tenderness of the sinuses, and purulent 
discharge or crusting.  The examiner is 
also asked to described the severity of 
any current symptoms identified, whether 
there are flare-ups of symptoms, and if 
so, what is the frequency, duration and 
severity of those flare-ups.

The claims folder should be forwarded to 
the examiner prior to the examination. 

3.  VBA should accomplish any additional 
development it deems to be necessary and 
readjudicate the claim.  If the claim 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case addressing the issue.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




